60 N.Y.2d 581 (1983)
Louis A. Marabella, Appellant,
v.
Timothy Lundy et al., Respondents, et al., Defendant.
Court of Appeals of the State of New York.
Decided July 12, 1983.
Solomon Abrahams for appellant.
Joseph J. Buderwitz, Jr., for respondents.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS concur.
*582MEMORANDUM.
The order of the Appellate Division should be affirmed, with cost.
We need not consider the recent amendments to the CPLR allowing the lower courts to exercise discretion "to excuse delay or default resulting from law office failure" (CPLR 2005, 3012, subd [d]), for we agree with the Appellate Division that plaintiff's papers failed to establish the merit of the cause of action as required by 22 NYCRR 675.5 (b).
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.